               Case 18-11736-BLS             Doc 674-1         Filed 04/03/19        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                     Chapter 7

HERITAGE HOME GROUP, LLC, et al.,1                         Case No. 18-11736 (KG)

                             Debtors.                      (Jointly Administered)

                                                           Objection Deadline: April 17, 2019 at 4:00 p.m. (ET)
                                                           Hearing Date: April 24, 2019 at 10:00 a.m. (ET)

  NOTICE OF APPLICATION OF ALFRED T. GIULIANO, CHAPTER 7 TRUSTEE,
PURSUANT TO BANKRUPTCY CODE SECTIONS 327(a) AND 328(a), BANKRUPTCY
    RULES 2014(a) AND 2016, AND LOCAL RULE 2014-1 FOR AUTHORITY TO
 EMPLOY AND RETAIN PACHULSKI STANG ZIEHL & JONES LLP AS COUNSEL
       TO CHAPTER 7 TRUSTEE, NUNC PRO TUNC TO MARCH 15, 2019

To:      (a) the Office of the United States Trustee for the District of Delaware; (b) counsel to the
         Debtors; and (c) those persons who have requested notice pursuant to Bankruptcy Rule
         2002.

                 PLEASE TAKE NOTICE that on April 3, 2019, Alfred T. Giuliano, chapter 7

trustee (the “Trustee”), to the estates of the above-captioned debtors (the “Debtors”), filed the

Application of Alfred T. Giuliano, Chapter 7 Trustee, Pursuant to Bankruptcy Code Sections

327(a) and 328(a) and Bankruptcy Rules 2014(a) and 2016 and Local Rule 2014-1 for Authority

to Employ and Retain Pachulski Stang Ziehl & Jones LLP as Counsel to Chapter 7 Trustee,

Nunc Pro Tunc to March 15, 2019 (the “Application”), with the United States Bankruptcy Court

for the District of Delaware, 824 Market Street, Wilmington, Delaware 19801 (the “Bankruptcy

Court”). A copy of the Application is available from the undersigned counsel upon request.




1
  The Debtors in these cases, along with the last four digits of each Debtor’s tax identification number, as
applicable, are: Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc.
(7206); HHG Real Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate
headquarters is located at 1925 Eastchester Drive, High Point, North Carolina 27265.



DOCS_DE:223221.1 68700/001
               Case 18-11736-BLS      Doc 674-1      Filed 04/03/19     Page 2 of 3




                 PLEASE TAKE FURTHER NOTICE that any response or objection to the

relief sought in the Application must be filed with the Bankruptcy Court on or before

April 17, 2019 at 4:00 p.m. prevailing Eastern Time.

                 PLEASE TAKE FURTHER NOTICE that at the same time, you must also

serve a copy of the response or objection upon: (i) (proposed) counsel to the Chapter 7 Trustee,

Pachulski Stang Ziehl & Jones LLP, 919 North Market Street, 17th Floor, P.O. Box 8705,

Wilmington, DE 19899-8705 (Courier 19801), Attn: Bradford J. Sandler

(bsandler@pszjlaw.com), Colin R. Robinson (crobinson@pszjlaw.com), and Peter J. Keane

(pkeane@pszjlaw.com); (ii) counsel to the Debtors: Young Conaway Stargatt & Taylor, LLP,

Rodney Square, 1000 North King Street, Wilmington, DE 19801, Attn: Pauline K. Morgan

(pmorgan@ycst.com) and Kenneth J. Enos (kenos@ycst.com); and (iii) the Office of the United

States Trustee, J. Caleb Boggs Federal Building, 844 N. King Street, Suite 2207, Lock Box 35,

Wilmington, DE 19801, Attn: Linda Richenderfer (linda.richenderfer@usdoj.gov)

                 PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF

REQUESTED IN THE APPLICATION WITHOUT FURTHER NOTICE OR HEARING.




                   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                            2
DOCS_DE:223221.1 68700/001
               Case 18-11736-BLS   Doc 674-1    Filed 04/03/19    Page 3 of 3




                 PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER

THE RELIEF SOUGHT IN THE APPLICATION WILL BE HELD ON APRIL 24, 2019 AT

10:00 A.M. PREVAILING EASTERN TIME BEFORE THE HONORABLE KEVIN

GROSS, UNITED STATES BANKRUPTCY JUDGE, AT THE UNITED STATES

BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824 MARKET STREET,

SIXTH FLOOR, COURTROOM NO. 3, WILMINGTON, DELAWARE 19801.

Dated: April 3, 2019                 PACHULSKI STANG ZIEHL & JONES LLP

                                     /s/ Bradford J. Sandler
                                     Bradford J. Sandler (DE Bar No. 4142)
                                     Colin R. Robinson (DE Bar No. 5524)
                                     Peter J. Keane (DE Bar No. 5503)
                                     919 N. Market Street, 17th Floor
                                     P.O. Box 8705
                                     Wilmington, DE 19899 (Courier 19801)
                                     Telephone: (302) 652-4100
                                     Facsimile: (302) 652-4400
                                     Email:     bsandler@pszjlaw.com
                                                crobinson@pszjlaw.com
                                                pkeane@pszjlaw.com
                                     Proposed Counsel to Alfred T. Giuliano,
                                     Chapter 7 Trustee




                                       3
DOCS_DE:223221.1 68700/001
